Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, line 4, the antecedent for “each support” is ambiguous rendering the scope of the claims indefinite.  As it is assumed that this is intended to be in reference to each “support member” as defined in claim 1, it is suggested that “support” be changed to “support member” in claim 3, line 4 to avoid this ambiguity.
	In claim 5, line 2, the reference to “extends parallel or to the axial direction” is confusing and renders the claim indefinite.  It would appear that “or” should be deleted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gervais et al. (US 2015/0000845).
	Gervais discloses a rotatable tire building drum comprising a crown section (5/45/7) and an axially adjacent bead lock section (42) where the crown section comprises plural crown 

    PNG
    media_image1.png
    689
    646
    media_image1.png
    Greyscale


	As to claim 2, the support members (1/11/13) extend through the gap in the axial direction.  As to claims 3-5, each support member forms an axial extending support surface that extends into the gap to continue the crown surface at the same diameter/radius when the crown segments are retracted (paragraph [0039]).  As to claim 6, the support members can be fixed relative to the base (e.g. when rod 11 bears against surface 9) and the crown segments move in a radially outward crown up direction relative to the support members (from Fig. 4a to Fig. 4b position).  As to claims 7-9, a guiding relationship exists between the support members (1) and guide channels of crown segments (43-45) that would prevent transverse movement.  As to claim 10, elements 43 or 44 or 4 or 11 can be termed an intermediate member that extends between the crown and bead lock sections and each includes a radial slide surface.  As to claim 11, the arms (13 - Fig. 3a) can extend over the whole gap (paragraphs [0021], [0047]).  As to claim 12, if element (11) is termed the intermediate member, then the support members (13) are connected to run-on/slide surfaces of the intermediate members.  As to claim 14, note sleeve (5) that is supported by the support members when the crown segments are retracted.  As to claims 15-16, the method of Gervais includes retracting the crown segments to receive . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al. (US 2015/0000845).
	As to claim 13, it is unclear if the shoulder defined by at least one of 43, 44, 13 is “at least partially rounded” but given that this shoulder defines part of the circumferential building/laying surface of the drum, it would have been obvious to one having ordinary skill in this art to at least partially round this surface in the circumferential direction to better correspond to a true circular laying surface for the expected advantages that would accompany a rounded laying surface as compared to a more polygonal surface that would be present if not rounded.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Habert et al. (US 4,045,277) includes support fingers (46) operable in a gap when the drum is retracted.  Lauer, Jr. (US 4,149,927) includes support members (22, 32) at a drum shoulder but is at present no more relevant than the applied prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
September 9, 2021